 1   McGREGOR W. SCOTT
     United States Attorney
 2   MIRA CHERNICK
     MATTHEW G. MORRIS
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:15-CR-00184-WBS
12                  Plaintiff,
                                                          PRELIMINARY ORDER OF
13           v.                                           FORFEITURE
14   DAVID J. ZAPPA,
15                  Defendant.
16

17           Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant David J. Zappa, , it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19           1.     Pursuant to 18 U.S.C. § 2253(a), defendant David J. Zappa’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according

21 to law:

22                  a.      Lenovo Laptop Computer, Serial Number WB03646716; and

23                  b.      Rosewill (Hitachi) External Hard Drive, Serial Number 5220F32560FF.

24           2.     The above-listed property was used or intended to be used to commit or to promote the

25 commission of a violation of 18 U.S.C. § 2252(a)(2).
26           3.     Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

27 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

28 Marshals Service, in its secure custody and control.
                                                          1
29                                                                        Preliminary Order of Forfeiture

30
 1          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporated by 21 U.S.C. § 853(n) and Local

 2 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

 3 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 4 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

 5 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

 6 provide direct written notice to any person known to have alleged an interest in the property that is the

 7 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

 8                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 9 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

10 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

11 within thirty (30) days from receipt of direct written notice, whichever is earlier.

12          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

13 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be

14 addressed.

15          IT IS SO ORDERED.
16
            Dated: February 14, 2020
17

18

19
20

21

22

23

24

25
26

27

28
                                                            2
29                                                                            Preliminary Order of Forfeiture

30
